ICJ_135_PulpMills_ARG_URY_2010-04-20_JUD_01_ME_02_EN.txt.               SEPARATE OPINION OF JUDGE KEITH



  1. In this opinion
(a) I address certain aspects of the fact-finding process in which the
     Court engaged in reaching its conclusion that Uruguay was not in
     breach of its substantive obligations under the Statute (para. (2) of
     the dispositif ) ; I do that in support of the Court’s reasoning and
     conclusion.
(b) I provide my understanding of the extent of the breaches by
     Uruguay of its procedural obligations under the Statute (para. (1) of
     the dispositif ) ; I do that to indicate that, while I agree with the
     Court’s conclusion in the dispositif, I disagree with part of its rea-
     soning and with one finding within that reasoning.



                       THE FACT-FINDING PROCESS

   2. A central function of courts is to decide those disputes of facts
which the court must decide as it determines whether a party before it is
 n breach of its legal obligations. The disputes of fact may be about tech-
nical or scientific matters, as in this case. In terms of basic principle and
 his Court’s long-established procedure and practice, each party will have
 ull opportunity to present documentary and oral evidence and submis-
sions in support of its positions on the matters of fact which it sees as
being in dispute.

   3. In this case, in addition to the evidence presented in the two
rounds of written pleadings and that presented in 2006 in the course of
 he two requests for provisional measures, the Parties, with the authori-
zation of the Court, submitted further scientific and technical and other
 nformation on 30 June 2009 ; two weeks later they filed comments,
with documents in support, on the information provided by the other
Party ; and they submitted further scientific and technical data during
 he hearings in September 2009. The initiative the Parties took to pro-
vide that new material was a commendable one : Argentina had filed its
Reply less than three months after the Botnia plant began operating
and understandably, at that stage, could do little more than make sugges-
 ions about the possible impact of the plant on the River Uruguay.
When Uruguay came to file its Rejoinder on 29 July 2008, it was in a
better position, and it provided monitoring results on the first six
months of operation of the plant (pp. 231-265 and extensive annexes)

111

but, by the time of the hearings, the plant had been operating for almost
 wo years.
   4. The Scientific and Technical Report filed by Argentina on 30 June
2009 summarized in over 400 pages the results of the research of the sci-
entific team from the National University of La Plata and the National
University of Buenos Aires. The Research Program was an interdiscipli-
nary, multi-laboratory effort intended to characterize the natural func-
 ioning of the Uruguay River ecosystem and the impact of the Botnia
mill on it. It involved a significant number of scientific and technical per-
sonnel. (The CVs of ten of the scientists are included in the report ;
11 names are listed as comprising one of the groups : that monitoring the
river.) The Report covered the first 18 months operation of the plant. It
sets out the details of the monitoring, particularly of water quality, along
a 26-km stretch of the river. That Report, with its information about the
 mpact of the plant on the river, once it became operational, was central
 o Argentina’s case on substantive breach. Uruguay, in its 30 June 2009
new documents, also provided detailed reports, by DINAMA, on the
first year of operation of the plant and the environmental quality of the
area of influence, and by EcoMetrix in its Independent Performance
Monitoring as required by the IFC, for 2008. In the course of the hear-
 ngs, on 15 September 2009, Uruguay, citing Article 56 (4) of the Rules of
Court and Practice Direction IX bis, submitted further documents which
 t said were recent and readily available. Argentina did not object to their
submission. They included another five DINAMA Reports covering
periods up to 30 June 2009. As appears from paragraphs 228 to 262
of the Judgment, the documents submitted in June and September are
central to the conclusions the Court reaches.




   5. It is not only the timeliness of the information which is critical. It is
also its quantity, quality and consistency. In terms of quantity, Argen-
 ina (10), DINAMA (16) and Botnia (4) between them had 30 monitoring
sites, up and downstream from the Botnia plant, measuring water qual-
 ty. Botnia had another at the plant, testing the effluent. The monitoring
stations extended from more than 30 kilometres upstream of the plant to
20 kilometres downstream. Three of the Argentine stations were in Nan-
dubaysal Bay and Inés Lagoon, the data from which, according to the
Argentine scientific team, provided a comparator since the bay “acts as
an ecosystem that is relatively detached from the Uruguay river” (Scien-
 ific and Technical Report of 30 June 2009, Chap. III, appendix Back-
ground Biogeochemical Studies, para. 4.1.2 ; see also para. 4.3.1.2 ; see
also sketch-map No. 2 on page 35). Uruguay through DINAMA, has
been carrying out its monitoring since March 2006 (Counter-Memorial
of Uruguay, para. 7.10). The monitoring, under a plan adopted in May

112

2007 and amended in October 2007, based on pre-operational monitor-
 ng, and again in June 2008, based on the first six months of operations,
 ncludes, with one exception, all the substances considered in the Judg-
ment and many others (Counter-Memorial of Uruguay, Vol. II, Annex 39 ;
Rejoinder of Uruguay, Vol. IV, Annexes R86 and R89). The exception
was nonylphenols discussed by the Court in paragraphs 255-257. While
 he plant is operating, DINAMA has undertaken to carry out periodic
monitoring for the various substances and other matters, and every six
months to carry out an inspection of environmental management and
performance (Counter-Memorial of Uruguay, paras. 7.20-7.27 ; Rejoin-
der of Uruguay, para. 4.63). Its most recent data before the Court cover
 he period up to 30 June 2009.


   6. Botnia’s Waterworks Treatment System Approval of 4 July 2007
requires it to report to DINAMA every two months on its effluent treat-
ment performance (Counter-Memorial of Uruguay, Vol. X, Ann. 225).
The plan includes continuous monitoring available in DINAMA offices,
 ransmitted every ten minutes and the provision of the results of sampling
analysis (new documents submitted by Uruguay, 30 June 2009, Annex S2,
Appendix IV, p. 2/33). The IFC required reviews of the environmental
performance of the plant. The independent experts appointed by the IFC
undertook those reviews on the basis of the data collected by OSE,
DINAMA and Botnia, as well as certain independent laboratories (new
documents submitted by Uruguay, 30 June 2009, Annex S7, p. ES.ii).
Three such reports have been prepared for the IFC and are before the
Court, the first completed before the mill was commissioned to ensure
compliance with the Environmental and Social Action Plan which had
been established, the second following the first six months of operation,
and the third on the first year of operation. The fourth and last was to be
prepared following the 2009 monitoring year and the second year of
operation. OSE, Uruguay’s State Water Works, in terms of its overall
responsibility for Uruguayan water quality, has been gathering relevant
 nformation throughout the relevant period at the Fray Bentos water
 ntake. And CARU had gathered data from 13 points along the river
 rom the mid-1980s until February 2006.



  7. So far as the quality of the information provided by the two Parties
s concerned, neither Party challenged any of the details of the data,
many thousands of items, gathered by the monitoring stations, up and
down the river and at the effluent point at the plant, and recorded in the
many tables included in the documents before the Court. Rather, they
disagreed about how those data were to be interpreted. I return to that
ssue later. The accuracy of the data collected is supported as well by
 heir consistency over time and throughout the whole stretch of river in

113

 ssue. As appears from the Judgment, that consistency is in general also
 o be found in the data collected before and after the plant began oper-
ating, and by the Argentinian as well as the Uruguayan monitoring.
Some differences do appear, for instance, as a result of temperature vari-
ations but, as the Judgment shows, they are not significant in terms of the
assessment of the impact of the operation of the plant on the water qual-
 ty in the river (e.g., paras. 228, 239, 240, 247 and 252).

   8. The task of the Court, to repeat, is to decide disputes of fact which
have to be resolved in determining whether a party to the proceeding has
breached its legal obligations. The dispute in this case is about the inter-
pretation or evaluation of the raw data, not about the quality of the data
nor, for the most part, their content. Like the Court (Judgment, para. 236),
I see the task in this case as assessing, by reference to the raw data, the
 mpact of the operation of the plant on the water quality. As the Judg-
ment shows, Argentina has failed to demonstrate by reference to that
wealth of information that the operation of the plant to the present time
has led to changes in water quality which breach Uruguay’s substantive
obligations in respect of those components.
   9. I do of course appreciate that the Court, under Article 50 of the
Statute, has powers to set up an enquiry and to seek an expert opinion,
and that it could have exercised those powers in this case. The powers are
 o be exercised in accordance with the processes, designed to ensure the
 ndependence and quality of the resulting reports and to protect the
rights of the parties, laid down in Articles 67 and 68 of the Rules. As is
well known, the Court and its predecessor have made Orders under Arti-
cle 50 in four cases :

— Two concerned the calculation of compensation (Factory at Chorzów,
  Merits, Judgment No. 13, 1928, P.C.I.J., Series A, No. 17, p. 99 and
  Corfu Channel (United Kingdom v. Albania), Assessment of Amount
  of Compensation, Order of 19 November 1949, I.C.J. Reports 1949,
  p. 237) ; in the second, a factor in the Court making the Order was
  that the respondent was not participating in that phase of the pro-
  ceeding and the Court accordingly invoked Article 53 as well as Arti-
  cle 50.
— In the third, the Court appears to have identified as early as the end
  of the first round of written argument that the resolution of critical
  issues of fact might require the assistance of naval experts ; their
  reports on precisely formulated naval and technical issues, ordered in
  the course of the oral proceedings, and including a site visit, were
  subject to submissions by the Parties (which had had the opportunity
  to suggest issues to be enquired into) and to questions from judges
  before the end of the proceedings (Corfu Channel (United King-
  dom v. Albania), Merits, Judgment, I.C.J. Reports 1949, pp. 142-
  169 ; for the Court’s use of the reports see pp. 13, 14, 16 and
  20-22).

114

— In the fourth, the Parties in the Special Agreement submitting a
  maritime boundary dispute to the Court undertook to request the
  Chamber which was to decide the case to appoint a technical expert,
  nominated jointly by the Parties, to assist it in respect of technical
  matters and, in particular, in preparing the description of the mari-
  time boundary and the charts referred to in the Special Agreement.
  The expert was to be present at the oral proceedings and to be avail-
  able for such consultations with the Chamber as it might deem nec-
  essary (Delimitation of the Maritime Boundary in the Gulf of Maine
  Area (Canada/United States of America), Appointment of Expert,
  Order of 30 March 1984, I.C.J. Reports 1984, p. 165).

 See also the Order appointing experts in another boundary dispute,
again made at the request of both Parties, in Frontier Dispute (Burkina
Faso/Republic of Mali), Nomination of Experts, Order of 9 April 1987,
I.C.J. Reports 1987, p. 7, but under Article 48, not Article 50.)

   10. In a number of other cases proposals by a party to make such
orders have not been accepted : Free Zones of Upper Savoy and the Dis-
 rict of Gex, Judgment, 1932, P.C.I.J., Series A/B, No. 46, pp. 162-163 ;
Oscar Chinn, Judgment, 1934, P.C.I.J., Series A/B, No. 63, p. 88, a
request by one not opposed by the other ; and Application for Revision
and Interpretation of the Judgment of 24 February 1982 in the Case con-
cerning the Continental Shelf (Tunisia v. Libyan Arab Jamahiriya) (Tuni-
sia v. Libyan Arab Jamahiriya), Judgment, I.C.J. Reports 1985, pp. 192,
227-229, paras. 64-67). In at least two other cases, proposals from within
 he Court to set up an inquiry were not acted on : Temple of Preah Vihear
(Cambodia v. Thailand), Merits, Judgment, I.C.J. Reports 1962, p. 100 ;
Military and Paramilitary Activities in and against Nicaragua (Nicara-
gua v. United States of America), Merits, Judgment, I.C.J. Reports
1986, p. 40, para. 61, and dissenting opinion of Judge Schwebel, ibid.,
pp. 321-323, paras. 132-134).
   11. In the context of the present case, I am unable to see that the
Court could have obtained any real assistance from employing those pro-
cedures of enquiry or expert opinion, a course which the Parties, more-
over, did not propose. Any enquiry could not have begun to add in any
significant way to the many thousands of items of data already before the
Court ; for one thing, some of that information was being collected and
recorded years before the case was launched. And any expert opinion
would have covered exactly the same issues of evaluation as were already
being argued before the Court by the Parties, assisted by their experts. In
 he end those issues are for the Members of the Court to decide, in this
case essentially on the basis of the data put before the Court by the
Parties. I would stress that that responsibility of making decisions on the
matters of scientific dispute arises only if the matters require decision in
 he course of the Court determining whether or not Argentina had made

115

out its claim. A number of the issues debated before the Court, such as
 he river flow and the best ways of measuring it, did not have to be
decided in the course of making that determination. For my part, I think
 hat the resolution of those matters which the Court did have to decide,
based on the raw data, is relatively straightforward.
   12. I do however draw on one important general interpretation given
by Argentina to the data and four of its more specific evaluations. That
 nterpretation and those evaluations may be seen, in part at least, as decla-
rations against interest. They were given by the Party which was obliged
 o establish the facts it asserted in support of its claim that its rights had
been breached.
   13. According to the Executive Summary of Argentina’s Scientific and
Technical Report provided to the Court on 30 June 2009, a report based
on almost two years of continuous study of the river :
         “The main outcome of this study is the detection of changes asso-
      ciated to the pulp mill activities that could act as an early warning
      framework to anticipate future major and more irreversible eco-
      system damages.” (Original emphasis.)

   On more specific matters, Argentina in that Report states that the
records of water quality parameters during the sampling campaigns were
“normal for the river with typical seasonal patterns of temperature and
associated dissolved oxygen concentrations” (Chap. III, p. 2). Through
 ts counsel, it says that the dioxin and furan levels were low in the study
area, below environmental quality guidelines, with some increasing trend.
In the 30 June 2009 report, it comments that “the observed sodium levels
do not imply any risk” and were lower than those in the Argentine Bay ;
and that although the AOX levels were higher than the baseline figures
reported by Uruguay, they were lower than the German standard (there
being no CARU or Uruguay standard) (Chap. III, p. 22, Figure 7, p. 23 ;
p. 27 ; Figures 11 and 12, pp. 27 and 29).


   14. I return to the reference to “early warning” in Argentina’s report.
That may be related to the ongoing obligations of Uruguay under the
1975 Statute in respect of the operation of the plant. Those obligations
are both substantive and procedural, and last so long as the plant
continues to operate. I conclude this part of my opinion by highlighting
Uruguay’s obligation to continue to monitor the operation of the plant and,
as appropriate, to require remedial action. Under Botnia’s authorization,
DINAMA will continue to monitor at its 16 stations, on a periodic basis,
 he identified compounds, elements and other parameters. Under
Uruguayan law and its authorization, Botnia remains under the obligation
 o control and to monitor emissions. Further, it has to apply for the renewal
of its authorization to operate every three years. It remains subject to
DINAMA’s powers. The nature and reality of some of DINAMA’s

116

powers were demonstrated by its response to an operational error which
occurred during maintenance work on 26 January 2009. Following an
effective response at the plant, DINAMA inspected the plant the next
day to check directly on the situation and the measures taken. The
 ncident, said DINAMA, was one within the eventualities of such an
 ndustrial operation and the company had complied in all aspects
with the emergency responses plan approved by DINAMA (Six
Months Emissions Report July 2009, pp. 23-24). On 23 March 2009, in
response to this incident, DINAMA enacted a resolution providing
 or additional monitoring (Annex C6 to Uruguay’s Comments of
15 July 2009).

   15. Uruguay’s obligations, which in practice are primarily to be met
 hrough the exercise by DINAMA of its monitoring and related powers,
continue as a matter of international legal obligation. That obligation has
 wo sources — (1) its obligation under Article 41 (a) of the Statute to
prevent pollution as interpreted and applied by the Court (paras. 204-
205), and (2) its obligation under Article 41 (b) not to reduce in its legal
system the technical requirements in force under its law and the condi-
 ions in the Botnia authorization, for preventing water pollution. CARU
might well, in addition, as was contemplated for instance in 2004, take up
 ts monitoring role in support of the same purpose. Uruguay’s continuing
obligation is independent of that possibility.



         URUGUAY’S BREACHES OF ITS PROCEDURAL OBLIGATIONS

  16. I agree with the Court that Uruguay breached its obligation under
Article 7 of the Statute to notify in proper time the plans for the two
plants. I also agree that, when the negotiating period of 180 days ended
on 30 January 2006, Uruguay was not barred from authorizing the com-
pletion and operation of the plants. My disagreement relates to the inter-
mediate step in the process and to the Court’s finding that the actions
 aken by Uruguay in respect of each plant in the course of that 180 days
breached its procedural obligations.


   17. I begin with the undoubted principle that both Parties were obliged
 o perform their treaty obligation to negotiate in good faith, as Article 26
of the Vienna Convention on the Law of Treaties declares. That obliga-
 ion includes, as the International Law Commission said in its commen-
 ary to what became Article 26, an obligation to abstain from acts
calculated to frustrate the object and purpose of the treaty (Yearbook of the
International Law Commission, 1966, Vol. II, p. 211, para. 4). The pro-
cedures laid down in Articles 7 to 12 of the Statute are, in terms of Arti-
cle 1, a central part of the joint machinery necessary for the optimal and

117

rational utilization of the river ; accordingly, actions calculated to frus-
 rate that machinery would be a breach of the duty of good faith.

   18. To determine whether Uruguay did commit such a breach requires
an examination both of the course of the negotiations between Argentina
and Uruguay during the 180-day period and of Uruguay’s actions in rela-
 ion to the two mills during that period.
   19. As the Court recognizes, the negotiations provided for in the Stat-
ute were in this case to take place in the GTAN. In terms of Article 11,
 he negotiations, undertaken with a view to reaching an agreement, are to
 ollow a communication from the notified party specifying the aspect of
 he project that might be harmful, the reasons for that conclusion and the
changes it proposes. The negotiations, in terms of general principle, are
 o be meaningful but, in terms of the particular context, they are to be
undertaken against the background that, if no agreement is reached by
 heir end, the project may continue.

   20. While GTAN was set up in May 2005, it did not hold its first meet-
 ng until 3 August. It held 12 meetings in all — more than Argentina pro-
posed at the first meeting — but was unable to reach agreement. In the
course of the meetings, Uruguay produced a large number of documents
 n response to Argentina’s requests. They included the full copy of the
files relating to the environmental authorizations for both mills. The
Uruguayan delegation in its report of 31 January 2006 prepared at the
end of the process says that it provided all the information requested by
 he Argentine delegation which was available to it. As to information not
available to it, Uruguay had requested each of the companies to provide
 hat information which the companies had, according to the progress of
 heir respective projects. The report of the Argentine delegation of 3 Feb-
ruary 2006 reiterated that Uruguay had breached its obligations under
 he Statute, noted problems with the EIA, and criticized the choices of
site, the planned production method, the studies of the impact of efflu-
ents, gas emissions and solid waste, the lack of preventive and mitigating
measures and the mills’ socio-economic impact (Memorial of Argentina,
para. 2.69 and Anns., Vol. IV, Ann 1).


  21. Neither Party provided the Court with the minutes of the meetings
beyond the first. Uruguay, in its report prepared at the end of the GTAN
process, listed the 36 documents it provided to Argentina over the period
of the negotiation and provided 26 of them to the Court as part of the
bulky volume of annexes relating to GTAN ; others, such as the various
authorizations relating to the plants, appear elsewhere in the record.
Argentina provided no such detail. Its slender volume of annexes relating
 o GTAN comprises no more than the joint communiqué under which
 he group was set up, the minutes of the first meeting and the (final)
reports of the two delegations. While those minutes and the Argentine

118

report do indicate, to return to the terms of Article 11, why Argentina
considered harm might be caused by the plants, they do not, to turn to
 he other requirement of Article 11, appear to suggest changes to the
projects which might meet the likely harm, apart from the proposal to
have the plants moved to other sites.

  22. It is against the background of those negotiations that the Uru-
guayan actions relating to the plants taken during the negotiating period
are to be assessed. They are three in total :
ENCE
— 28 November 2005 :          Environmental Management Plan Approval
                              for the construction stage — land movement.
BOTNIA
— 22 August 2005 :            Environmental Management Plan Approval
                              for the construction of the concrete plant,
                              foundation and construction of a chimney
                              and foundation for construction works;
— 18 January 2006 :           Environmental Management Project Approval
                              for the construction of the plant.
On 3 November 2005 an Initial Environmental Authorization was also
given in respect of the Port at Nueva Palmira, but, as the Court rules
 para. 45), that facility does not fall within the scope of this proceeding.

  23. The three approvals are to be seen in context. The ENCE plant
had received its initial environmental authorization on 9 October 2003
and received no other authorization. Botnia’s initial authorization was
on 14 February 2005, and was followed by three further authorizations
before the GTAN negotiations began :
— 12 April 2005:          environmental management plan — approval of
                          removal of vegetation and earth movement ;

— 5 July 2005:           resolution relating to a port terminal for the mill
                         granting a riverbed concession ;

— 1 August 2005:      approval of environmental management plan
                      dated 27 July 2005.
 Following the end of the negotiating period, another seven approvals
hat were required were granted before the plant could begin operating :
— 22 March 2006:      land movement approval ;
— 10 May 2006:        approval of construction of waste water treat-
                      ment plant ;
— 9 April 2007:       approval of construction of solid industrial land
                      fills (two approvals) ;

— 24 September 2007: approval of conservation area ;

119

— 31 October 2007: approval of environmental management plan for
                   operations ;
— 8 November 2007: authorization to operate.
  24. Did Uruguay by giving the three approvals during the negotiating
period breach its obligation to negotiate in good faith ? Were those
actions such as to frustrate the negotiations ? Did they mean that the
negotiations were not meaningful ?
  The answers to the questions depend in part, as I have already indi-
cated, on the course of the negotiations in GTAN, and the contributions
 he Parties made to those negotiations, so far as they appear in the record
before the Court (paras. 19 to 21 above). The answers also depend on the
nature of the actions of Uruguay relating to the two projects.

   25. I begin with the ENCE project. The relevant approval was for a
minor aspect of the whole project. If the project was abandoned, as in
 act happened, no doubt any land clearing undertaken in accordance
with the authorization could be easily remedied, were that necessary. The
Botnia case is not as straightforward, but again I do not see the approv-
als as frustrating the negotiations or causing them not to be meaningful.
It is true that the foundations and emissions stack are a significant part of
 he plant, but much more remained to be assessed and approved or not
by the Uruguayan authorities and to be done on the ground, as appears
 rom the fact that the plant was not complete and did not begin operating
until another two years had passed. The approval of the construction of
 he plant on 18 January 2006, twelve days before the formal period for
negotiation came to an end, might have been seen as a different matter,
but for two points. The first is that another seven authorizations and
almost two years of construction and installation of the plant remained
ahead. More significantly, more than a month earlier, on 14 Decem-
ber 2005, the Argentine Foreign Secretary had already written to the
Uruguayan Ambassador stating that


         “The Government of the Argentine Republic concludes that, upon
      the Parties having failed to reach agreement, as specified by Arti-
      cle 12 of the River Uruguay Statute, this paves the way for the pro-
      cedure provided for in Chapter XV of the said Statute.
         Consequently, the Government of the Argentine Republic hereby
      notifies the Uruguayan Government of the following :
      (a) a dispute has arisen in connection with the application and
          interpretation of the Statute of the River Uruguay ; and
      (b) the direct negotiations between both Governments, referred to
          by Article 60 of the Statute, have been taking place since
          3 August 2005 (the date of the first GTAN meeting) in respect
          of the dispute arising out of the unilateral authorizations for
          construction of the said industrial plants . . .”

120

Any action taken by Uruguay after 14 December 2005 cannot be seen as
 rustrating the negotiating process. That process was already effectively
at an end.
   26. Accordingly, I conclude that Uruguay, by granting the three approv-
als in respect of the projects during the period of negotiation, did not act
 n breach of its obligation to negotiate in good faith.

                                             (Signed) Kenneth KEITH.




121

